In re: Troy S. Odom applying for writs of certiorari, prohibition and mandamus.
Writs denied. Applicant’s remedy is by appeal. See Bowen v. Doyal, 259 La. 839, 253 So.2d 200. Under the circumstances of this case and since the applicant relied on our prior jurisprudence, he is allowed 15 days to perfect appeal to the appropriate Court of Appeal.
McCALEB, C. J., is of the opinion that, since the time for appealing has elapsed, this Court is without authority to extend the time as provided by law.
He is also of the view that Bowen v. Doyal should be overruled insofar as it overrules prior jurisprudence.
SUMMERS, J., is of the opinion the writ should be granted.
Bowen v. Doyal should be overruled and this Court is without authority to extend the time prescribed by the Legislature for perfecting appeals.